Title: To James Madison from Daniel Carroll Brent, 10 August 1807
From: Brent, Daniel Carroll
To: Madison, James



Dear Sir,
Was: Sunday Aug: 10. 1807.

My Brother’s son has just made a Translation of the enclosed letter from Mr. F’ronda, which I shall communicate to morrow to Gen: Dearborn.
The Bomb Ketch Etna arrived last night from N. Orleans, bringing a part, or the whole, of the Troops belonging to the Marine Corps which were stationed there.  I have not seen the Captain, Bainbridge, tho’ I went this morng to his lodgings, to enquire for any dispatches which might have come by him for you: but I was told by Cap: Camack, of the Marines, that he brought none, and that they were more than a month from Orleans.  The Yellow fever broke out in this vessel after her departure from the Havannah, at which place she touched on the passage, & it still rages on board of her, I am told, with a good deal of violence.  Five of the Crew have fallen victims to it.  I am, Dr. Sir, with very great Respect, Your Obed: faithful Servt.

Danl Brent

